U.S. Department of Justice                                                                              PROCESS RECEIPT AND RETURN
United States Marshals Service                                                                         See "Instructions for Service of Process by U.S. Marshal"

PLAINTIFF                                                                                                        COURT CASE NUMBER
              Beau D. Jammes                                                                                     18-CV-493
DEFENDANT                                                                                                        TYPE OF PROCESS
           Sgt McQuaid et al                                                                                     Order, 4th Amended Complaint, Notice, Waiver
                         NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
  SERVE
     AT            {     Sgt McQuaid
                         ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)


SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                       Number of process to be
                                                                                                                         served with this Form 285

                       Beau D. Jammes                                                                                    Number of parties to be
                                                                                                                         served in this case
                       511 N Superior St Apt #1
                       Appleton, WI 54911                                                                                Check for service
                                                                                                                         on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):



Signature of Attorney or other Originator requesting service on behalf of:                                            TELEPHONE NUMBER                 DATE
                                                                                                 PLAINTIFF

Beau D. Jammes                                                                                   DEFENDANT                                            03/07/2019
                    SPACE BELOW FOR USE OF U.S. MARSHAL ONLY – DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total     Total Process       District of Origin    District to Serve   Signature of Authorized USMS Deputy or Clerk          Date
number of process indicated.
(Sign only for USM 285 if more
                                                           No.                    No.
than one USM 285 is submitted)
I hereby certify and return that I  have personally served,  have legal evidence of service,  have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.
      I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Name and title of individual served (if not shown above)                                                              Date                   Time             am
                                                                                                                                                              pm
Address (complete only different than shown above)                                                                    Signature of U.S. Marshal or Deputy




Service Fee           Total Mileage Charges            Forwarding Fee            Total Charges        Advance Deposits        Amount owed to U.S. Marshal* or
                      (including endeavors)                                                                                   (Amount of Refund*)


REMARKS




                                                                                                                                                      Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                        Rev. 11/18



                         Case 2:18-cv-00493-JPS Filed 03/07/19 Page 1 of 3 Document 25
U.S. Department of Justice                                                                              PROCESS RECEIPT AND RETURN
United States Marshals Service                                                                         See "Instructions for Service of Process by U.S. Marshal"

PLAINTIFF                                                                                                        COURT CASE NUMBER
              Beau D. Jammes                                                                                     18-CV-493
DEFENDANT                                                                                                        TYPE OF PROCESS
           Sgt McQuaid et al                                                                                     Order, 4th Amended Complaint, Notice, Waiver
                         NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
  SERVE
     AT            {     Officer Ryan
                         ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)


SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                       Number of process to be
                                                                                                                         served with this Form 285

                       Beau D. Jammes                                                                                    Number of parties to be
                                                                                                                         served in this case
                       511 N Superior St Apt #1
                       Appleton, WI 54911                                                                                Check for service
                                                                                                                         on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):



Signature of Attorney or other Originator requesting service on behalf of:                                            TELEPHONE NUMBER                 DATE
                                                                                                 PLAINTIFF

Beau D. Jammes                                                                                   DEFENDANT                                            03/07/2019
                    SPACE BELOW FOR USE OF U.S. MARSHAL ONLY – DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total     Total Process       District of Origin    District to Serve   Signature of Authorized USMS Deputy or Clerk          Date
number of process indicated.
(Sign only for USM 285 if more
                                                           No.                    No.
than one USM 285 is submitted)
I hereby certify and return that I  have personally served,  have legal evidence of service,  have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.
      I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Name and title of individual served (if not shown above)                                                              Date                   Time             am
                                                                                                                                                              pm
Address (complete only different than shown above)                                                                    Signature of U.S. Marshal or Deputy




Service Fee           Total Mileage Charges            Forwarding Fee            Total Charges        Advance Deposits        Amount owed to U.S. Marshal* or
                      (including endeavors)                                                                                   (Amount of Refund*)


REMARKS




                                                                                                                                                      Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                        Rev. 11/18



                         Case 2:18-cv-00493-JPS Filed 03/07/19 Page 2 of 3 Document 25
U.S. Department of Justice                                                                              PROCESS RECEIPT AND RETURN
United States Marshals Service                                                                         See "Instructions for Service of Process by U.S. Marshal"

PLAINTIFF                                                                                                        COURT CASE NUMBER
              Beau D. Jammes                                                                                     18-CV-493
DEFENDANT                                                                                                        TYPE OF PROCESS
           Sgt McQuaid et al                                                                                     Order, 4th Amended Complaint, Notice, Waiver
                         NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
  SERVE
     AT            {     Officer Medina
                         ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)


SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                       Number of process to be
                                                                                                                         served with this Form 285

                       Beau D. Jammes                                                                                    Number of parties to be
                                                                                                                         served in this case
                       511 N Superior St Apt #1
                       Appleton, WI 54911                                                                                Check for service
                                                                                                                         on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):



Signature of Attorney or other Originator requesting service on behalf of:                                            TELEPHONE NUMBER                 DATE
                                                                                                 PLAINTIFF

Beau D. Jammes                                                                                   DEFENDANT                                            03/07/2019
                    SPACE BELOW FOR USE OF U.S. MARSHAL ONLY – DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total     Total Process       District of Origin    District to Serve   Signature of Authorized USMS Deputy or Clerk          Date
number of process indicated.
(Sign only for USM 285 if more
                                                           No.                    No.
than one USM 285 is submitted)
I hereby certify and return that I  have personally served,  have legal evidence of service,  have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.
      I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Name and title of individual served (if not shown above)                                                              Date                   Time             am
                                                                                                                                                              pm
Address (complete only different than shown above)                                                                    Signature of U.S. Marshal or Deputy




Service Fee           Total Mileage Charges            Forwarding Fee            Total Charges        Advance Deposits        Amount owed to U.S. Marshal* or
                      (including endeavors)                                                                                   (Amount of Refund*)


REMARKS




                                                                                                                                                      Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                        Rev. 11/18



                         Case 2:18-cv-00493-JPS Filed 03/07/19 Page 3 of 3 Document 25
